Hart, J. (after stating tbe facts). Tbe operation of tbe bankruptcy laws of the United States cannot be defeated by proceedings under State statutes looking to the winding up of tbe bankrupt’s estate. Tbe bankruptcy law of tbe United States is paramount, and tbe jurisdiction of tbe Federal courts in bankruptcy, when properly invoked in tbe administration of tbe affairs of insolvent persons and corporations, is essentially exclusive. Hickman v. Parlin-Orendorff Co., 88 Ark. 519; Baxter County Bank v. Copeland, 114 Ark. 316; Morgan v. State, 154 Ark. 273. Therefore, when involuntary proceedings in bankruptcy were filed in the Federal bankruptcy court against T. A. Shamis, his estate must be administered and the distribution of his assets made by that court, and the general assignment which he had previously made for the benefit of his creditors was necessarily rendered null and void. But it is contended by counsel for Shamis that the court erred in not admitting oral evidence to the effect that the creditors of Shamis had agreed to give him a discharge in full if he would execute a general assignment of all his property in favor of his creditors. Whatever negotiations Shamis may have had with his creditors were all merged in the general assignment above referred to, which he executed. This court has uniformly held that all prior negotiations leading up to a written contract are merged therein, and the writing cannot be varied by proof of a parol contemporaneous agreement. Goodwin v. Baker, 129 Ark. 513; Harrower v. Insurance Co., 144 Ark. 279; Zearing v. Crawford, McGregor & Camby Co., 102 Ark. 575, and Cherokee Construction Co. v. Prairie Creek Coal Mining Co., 102 Ark. 428. Inasmuch as the parol testimony in question would have tended to contradict and vary the written assignment of Shamis in favor of his creditors, the circuit court properly refused to allow it to go to the jury. It is next insisted that the evidence is not sufficient to establish the claims of the plaintiffs, as shown by the verdict of the jury. It appears from the record that all the creditors of Shamis, who are plaintiffs in the present suit, filed their claims in the Federal bankruptcy court and that that court ordered paid to them about forty per cent, of the amount of their claims. It was also shown that an additional per cent, of their claims was paid them, so that each creditor received 42.7 per cent, of the amount of his claim. This testimony was not attempted to be disputed by Shamis, and it sufficiently establishes the amount which remained due to each of the plaintiffs after having been paid his pro rata share allowed in the bankruptcy court. The Federal court in bankruptcy denied the petition of Shamis for a release against his creditors, and for that reason the creditors could maintain a suit to recover the balance due them -after having received their pro rata part in the distribution of his assets in the Federal bankruptcy court. It follows that the judgment must be affirmed.